Citation Nr: 0804022	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
diabetes mellitus with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service March 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO rating decision, which, 
in pertinent part, denied an increase in a 20 percent rating 
for diabetes mellitus.  By this decision, the RO also granted 
special monthly compensation based on loss of use of a 
creative organ, due to erectile dysfunction as secondary to 
diabetes mellitus.  Erectile dysfunction was listed as 
service-connected with diabetes mellitus, but no separate 
rating was awarded.      

By way of a February 2005 decision, the RO granted service 
connection and separate 10 percent ratings for peripheral 
neuropathy of the right foot and left foot, effective August 
8, 2003.  The veteran subsequently filed claims for increased 
ratings for those disorders.  While the RO denied these 
claims for increase through a January 2006 decision, the 
veteran did not file a notice of disagreement, or for that 
matter a substantive appeal.  The issues involving higher 
ratings for peripheral neuropathy are therefore not before 
the Board at this time.  

In January 2006, the RO denied service connection for post-
traumatic stress disorder (PTSD).  The veteran filed a notice 
of disagreement in February 2006, and a statement of the case 
was issued in August 2007.  The record does not reflect that 
a timely substantive appeal has been submitted as to that 
issue.  Thus, the Board does not have jurisdiction over that 
claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

For these reasons, the single issue on appeal is, as stated 
above, entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran was last afforded a VA examination to assess the 
severity of the disability due to his diabetes mellitus in 
January 2005.  At that time, it was noted that he had not 
been hospitalized for ketoacidosis or hypoglycemic reactions, 
that he was on an American Diabetes Association diet, and 
that he did have restriction of activities mainly because of 
back problems.  The veteran reported that he was on insulin 
and oral hypoglycemics.  He also stated that he had erectile 
dysfunction.  The diagnoses were diabetes mellitus type II, 
with diabetic neuropathy, and erectile dysfunction secondary 
to diabetes mellitus.  

Evidence of added to the record since the last VA examination 
appears to show that the veteran's disability due to diabetes 
mellitus has grown more severe.  For example, an August 2006 
VA treatment entry noted that the had hypoglycemia sometimes 
in the morning when he exerted himself.  The impression was 
diabetes mellitus, type 2, with control smoothened after a 
switch to 90 units of Lantus.  It was reported, however, that 
the veteran's blood sugar levels were still elevated.  

A March 2007 private treatment report from Dr. V Gupta 
indicated that the veteran had to regulate his activities on 
account of his diabetes and neurological complications.  Dr. 
Gupta stated that the veteran was unable to ambulate for long 
distances and that he was unable to work as a truck driver, 
which was his previous occupation.  Dr. Gupta also reported 
the veteran was taking two shots of insulin a day.  

Additionally, the Board notes that the veteran has not been 
afforded a VA diabetes mellitus examination in over three 
years.  Also, the record clearly raises a question as to the 
current severity of the veteran's service-connected diabetes 
mellitus.  Further, in a September 2005 statement, the 
veteran specifically reported that his diabetes mellitus was 
getting worse everyday and that they kept raising his 
insulin.  

In light of the length of time since the last examination, 
and the apparent indication of increased severity, the Board 
finds that a current examination is necessary to properly 
assess the severity of the veteran's diabetes mellitus.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The veteran is advised that at least in part 
the purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, his 
claim for increase shall be denied in the event he fails 
(without good cause) to cooperate by attending the requested 
VA examination.

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.
        
Accordingly, this matter is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for diabetes mellitus since April 2007.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

2.  Schedule the veteran for a VA diabetes 
mellitus examination to determine the 
severity of his service-connected diabetes 
mellitus with erectile dysfunction.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected diabetes 
mellitus with erectile dysfunction should 
be reported in detail.  The examiner 
should specifically indicate whether the 
veteran's diabetes mellitus requires 
insulin, restricted diet, and/or the 
regulation of his activities (avoidance of 
strenuous occupational and recreational 
activities) to control the disorder.  
Additionally, the examiner should discuss 
whether the veteran's diabetes mellitus 
causes episodes of ketoacidosis or 
hypoglycemic reactions requiring a least 
three hospitalizations per year or weekly 
visits to a diabetic care provider, 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated.   

3.  Thereafter, review the veteran's claim 
for entitlement to an increase in a 20 
percent rating for diabetes mellitus with 
erectile dysfunction.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

